Citation Nr: 9928274	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  96-65 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Determination of the initial assignment of a rating for 
impotency, currently rated as noncompensably disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
October 1965.  

This appeal arose from a rating decision in September 1995 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which granted service connection for 
impotence (also termed loss of erectile power) and assigned a 
noncompensable rating.  This case was remanded by the Board 
to the RO in September 1997 to obtain medical records and to 
afford the veteran an examination.  That development was 
completed to the extent possible, and the case was returned 
to the Board for further appellate adjudication. 

The Board also in September 1997 remanded to the RO the issue 
of entitlement to special monthly compensation based on loss 
of use of a creative organ.  However, this issue is no longer 
in appellate status, as an April 1999 decision granted this 
claim. 


FINDING OF FACT

The veteran's service-connected disability is manifested by 
impotence, without evidence of penile deformity. 


CONCLUSION OF LAW

A compensable rating for the veteran's impotence is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 4.1, 4.20, 4.31, 4.115b, Diagnostic Code 
7522 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran has presented a 
claim for the initial rating of service-connected impotency 
that is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim that is 
plausible.  With regard to initial ratings, an appeal from an 
award of service connection and initial rating is a well-
grounded claim as long as the rating schedule provides for a 
higher rating and the claim remains open.  See Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  The Board is also 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist him mandated by 38 U.S.C.A. 
§ 5107(a). 

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  In every instance where the schedule does 
not provide a zero percent rating for a diagnostic code, a 
zero percent rating shall be assigned when the requirements 
for a compensable rating are not met.  38 C.F.R. § 4.31.  The 
Court recently held that, in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

When a veteran has been diagnosed as having a specific 
condition and the diagnosed condition is not listed in the 
Schedule for Rating Disabilities, the diagnosed condition 
will be rated by analogy to a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous. 38 C.F.R. § 4.20.  In that respect, the RO 
determined that the veteran's impotency was analogous to 
penile deformity with loss of erectile power under Diagnostic 
Code 7522.  A 20 percent rating under Diagnostic Code 7522 is 
warranted for a deformity of the penis with loss of erectile 
power.  38 C.F.R. § 4.115b.  

By rating decision dated in September 1995, the RO granted 
service connection for impotence (also termed loss of 
erectile power) and assigned a noncompensable rating, 
effective from January 1995.  Service connection was granted 
under the provisions of 38 U.S.C.A. § 1151; 38 C.F.R. § 3.358 
for loss of erectile power secondary to medication taken for 
the veteran's service-connected hypertension.  The veteran 
appealed this rating, contending that, when his impotency 
occurred, which was often, he was unable to "perform."  

Considering the factors as enumerated in the applicable 
rating criteria, the Board finds that the evidence does not 
reflect that a compensable rating for impotency is warranted.  
Under the criteria of Diagnostic Code 7522, two distinct 
elements are required for a compensable rating; the veteran 
must have a penile deformity and the loss of erectile power.  
38 C.F.R. §4.115b.  

In this case, the clinical findings do not show that the 
veteran has a penile deformity.  Physical examination in 
August 1996 revealed no tenderness, masses, or penile 
discharge, though examination of the prostate showed that it 
was irregular on the right side.  The diagnoses were 
impotence and irregular prostate on the right side.  At a VA 
compensation examination in December 1996, the veteran 
reported decreased libido and occasional erection that was 
not sufficient for intercourse.  He was started on Yocon.  
There was no indication of penile deformity.  At a VA 
compensation examination in December 1998, the veteran 
reported that the Yocon was not helpful, and reported that he 
had no erections or penetration.  Physical examination of the 
penis and testes was normal, and there was no indication of 
penile deformity.  The examiner diagnosed impotency.  He 
added that, though the veteran's impotency had been listed as 
organic in origin, he doubted that, as the veteran's 
impotence was most likely non-organic and possibly associated 
with medication.  

The Board observes that the veteran has been diagnosed with 
impotence.  He is also noted to be in receipt of special 
monthly compensation for loss of use of a creative organ.  
However, no penis deformity has been shown, as required by 
the regular schedular criteria.  Therefore, under the 
circumstances in this case, the evidence does not support the 
assignment of compensable rating for the veteran's service-
connected impotence under Diagnostic Code 7522.  38 C.F.R. 
§ 4.115b.  As the requirements for a 20 percent rating have 
not been met, a zero percent is properly assigned for the 
veteran's disability. 38 C.F.R. § 4.31.  Because the medical 
evidence similarly does not indicate that the veteran had 
removal of half or more of the penis, nor is there evidence 
of glans removal, the Board finds that a compensable rating 
is likewise not warranted under Diagnostic Codes 7520 or 
7521.  38 C.F.R. § 4.115b (1998).  

Additionally, the Board finds that a staged rating is not 
warranted, as the evidence does not demonstrate that the 
veteran's impotency warranted a compensable rating at any 
time during the appeal period.  Fenderson, 12 Vet. App. 119. 


ORDER

A compensable rating for the veteran's service-connected 
impotency is denied. 


REMAND

In April 1998, a notice of disagreement (NOD) was received 
from the veteran to initiate an appeal from a March 1998 
rating decision, which found that new and material evidence 
had not been submitted to reopen a claim for service 
connection for glaucoma.  The record does not reflect that a 
statement of the case (SOC) has been issued on this issue 
pursuant to 38 C.F.R. § 19.26 (1998).  In the past, the Board 
has referred such matters back to the RO for appropriate 
action.  However, the United States Court of Appeals for 
Veterans Claims has indicated that the proper action is to 
remand the issue to the RO for appropriate action.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  

Accordingly, the issue of whether new and material evidence 
has been presented to reopen a claim for service connection 
for glaucoma is hereby REMANDED to the RO for the following 
actions:

The RO should take issue a SOC on the 
appeal initiated by the veteran from the 
March 1998 rating decision determination 
that new and material evidence had not 
been submitted to reopen a claim for 
service connection for glaucoma.  The 
veteran and his representative should be 
clearly advised of the need to file a 
timely substantive appeal if the veteran 
wishes to complete an appeal from that 
determination. 

The purpose of this remand is to comply with the holding of 
the Court in Manlincon v. West, 12 Vet. App. 238 (1999).  The 
Board intimates no opinions as to the eventual determination 
to be made in this case.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).




		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals



 

